Citation Nr: 1113385	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the November 12, 2002 rating decision, wherein the RO denied service connection for right ear hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a cervical spine disability (claimed as secondary to a lumbar spine disability).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the claim for service connection for cervical spine disability was considered by the RO on the merits, presumably because it was based only on a theory of secondary service connection.  However, pursuant to Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008), "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A.] § 7104(b)."  Thus, as the claim for service connection for a neck disability was previously denied in November 2002 and January 2007 decisions, the issue has been recharacterized accordingly. 

The issues of entitlement to service connection for PTSD and a lumbar spine disability, and the issue of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In a November 12, 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss; the Veteran did not appeal that decision.

2.  The Veteran has not undebatably established that the correct facts, as then known, were not before the RO at the time of the November 2002 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

3.  The November 2002 rating decision that denied service connection for PTSD was not appealed and is final.

4.  Some of the evidence received since that November 2002 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  CUE was not committed in the RO's November 12, 2002 denial of service connection for right ear hearing loss.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for PTSD and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance regarding this issue is necessary at this time.  VCAA notice is not required for claims of CUE in prior final regional office decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. CUE

On November 12, 2002, the RO issued a rating decision denying the Veteran's claim for bilateral hearing loss.  As the Veteran did not file a timely appeal with the November 12, 2002, rating decision that rating decision is final.  See 38 U.S.C.A § 5108; 38 C.F.R. §§ 20.302, 20.1103.  It is noted that in March 2009 the RO found CUE in the portion of the November 2002 rating decision that denied service connection for left ear hearing loss, and service connection for that disability was granted.  

The Veteran seeks revision or reversal of the RO's November 2002 denial of service connection for right ear hearing loss.  In this regard, the Board notes that VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

As to error in the November 2002 decision, the Veteran's attorney asserts that VA supplied its own medical opinion that right ear hearing was normal at separation and that the evidence in fact did not show normal hearing at separation.  According to 38 C.F.R. § 3.385, which is unchanged since the November 2002 decision, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The Veteran's separation examination report showed right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
10
10
  
At separation none of the auditory thresholds at the relevant frequencies was 40 decibels or greater and the auditory threshold was 26 decibels or greater at only one frequency.  Speech discrimination testing was not performed at separation.  Thus, the medical evidence at the time of separation did not show a hearing loss disability.  

VA has through regulation defined what constitutes a hearing loss disability.  See 38 C.F.R. § 3.385.  In this case, the medical evidence of record at the time of the November 2002 rating decision showed that the Veteran did not have a hearing loss disability in the right ear.  The Board recognizes that there is a subtle difference between normal hearing and hearing that is not a disability for VA purposes.  That is, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, the distinction in this case is irrelevant.  Whether the Veteran has normal hearing or some degree of hearing loss, if the criteria under 38 C.F.R. § 3.385 are not met, service connection cannot be granted as the Veteran does not have a disability for VA purposes.  

The Board is also well aware that VA adjudicators are precluded from reaching their own unsubstantiated medical conclusions, and are instead bound on these matters by the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the adjudicator in November 2002 noted that "At your separation examination, your hearing was tested as normal."  This statement is not a medical conclusion, but instead an explanation of the medical evidence (the separation examination hearing test results) in relation to the applicable regulation (38 C.F.R. § 3.385).  Thus, the suggestion that a VA adjudicator supplied his or her own medical opinion is unfounded.  In any event, the evidence of record at that time of the November 2002 decision did not establish hearing loss disability in the right ear for VA purposes.  Accordingly, even assuming, arguendo, that the adjudicator's statement was an unsubstantiated medical conclusion, the result would not have been manifestly different but for the alleged error.  

Moreover, while the Veteran has argued that a VA examination should have been conducted in light of the service audiogram findings, errors in the duty to assist do not constitute CUE.  See Caffrey, 6 Vet. App. at 383-84.

The Veteran has not identified any other errors in the November 2002 decision.  As such, the Board finds that the RO's denial was based on the laws and facts extant at the time, and no CUE exists in denying service connection for right ear hearing loss in November 2002.

II. Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection for PTSD was previously denied by rating decision in November 2002.  The claim was denied because the evidence did not establish that a stressful experience occurred.  The Board notes that at the time of the November 2002 decision, the Veteran had not identified any in-service stressor and no diagnosis of PTSD was recorded in the medical evidence.  The Veteran did not appeal, and the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

The evidence received subsequent to the November 2002 rating decision includes statements by the Veteran relating to stressful events taking place during service and medical evidence showing a diagnosis of PTSD.  For example, in January 2005 the Veteran told a VA nurse practitioner that he was raped during service in the Manheim prison where he was sent for drug use.  A March 2003 VA outpatient treatment note written by a VA physician shows a diagnosis of PTSD.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for PTSD is reopened.



ORDER

The November 12, 2002 rating decision that denied service connection for right ear hearing loss was not clearly and unmistakably erroneous.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.

As noted above, in January 2005 the Veteran told a VA nurse practitioner that he was raped during service in the Manheim prison where he was sent for drug use.  If a PTSD claim is based on in-service personal assault VA will not deny the claim without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2010).  This notice has not been provided to the Veteran, which should be remedied on remand.  The Board also notes that only a portion of the Veteran's service personnel records have been obtained.  On remand, the RO should obtain a complete copy of the Veteran's service personnel record.  

A January 2005 request for medical records indicates that the Veteran at that time had a claim pending for disability benefits from the Social Security Administration (SSA).  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010).

The Veteran has identified relevant treatment at Mission St. Joseph for his back and neck.  For records not in the custody of a Federal department or agency, VA must make reasonable efforts to obtain relevant records.  See 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  See id.  If identified records cannot be obtained, the Veteran must be properly notified.  See 38 C.F.R. § 3.159(e).  Records from Mission St. Joseph have been requested on at least two occasions without success.  However, the Veteran has not been properly informed of the results of VA's inquiries and what happens next.  Records from Mission St. Joseph should again be requested (with the Veteran's assistance if necessary) and if records are not obtained after reasonable efforts have been made, the Veteran should be properly notified as outlined in 38 C.F.R. § 3.159(e).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the types of evidence that may be used to corroborate his account of personal assault during service, including evidence from sources other than service records or evidence of behavior changes.  Examples include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for his claimed conditions, to specifically include all treatment records from Mission St. Joseph.  After securing the necessary authorization, the RO should request these records.  If any records are not available, the Veteran should be notified of such. 

3.  Request the Veteran's complete service personnel records.  If such records are not available the RO should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

4.  Obtain relevant treatment records from the VA Medical Center in Omaha, Nebraska dating since November 2008.

5.  Request all documents pertaining to any application by the Veteran for SSA disability benefits.

6.  Undertake any additional development that may be necessary.  For example, if an in-service stressor is corroborated the Veteran may need a VA examination and opinion.  

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


